Name: Council Decision (EU) 2016/1210 of 18 July 2016 on the conclusion of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, on a Framework Agreement between the European Union and the Republic of Azerbaijan on the general principles for the participation of the Republic of Azerbaijan in Union programmes
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2016-07-26

 26.7.2016 EN Official Journal of the European Union L 199/1 COUNCIL DECISION (EU) 2016/1210 of 18 July 2016 on the conclusion of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, on a Framework Agreement between the European Union and the Republic of Azerbaijan on the general principles for the participation of the Republic of Azerbaijan in Union programmes THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212, in conjunction with point (a) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, on a Framework Agreement between the European Union and the Republic of Azerbaijan on the general principles for the participation of the Republic of Azerbaijan in Union programmes (the Protocol) was signed on behalf of the Union on 14 June 2014. (2) The objective of the Protocol is to lay down the financial and technical rules enabling the Republic of Azerbaijan to participate in certain Union programmes. The horizontal framework established by the Protocol constitutes an economic, financial and technical cooperation measure which allows for access to assistance, in particular financial assistance, to be provided by the Union pursuant to those Union programmes. That framework applies only to those Union programmes for which the relevant constitutive legal acts provide for the possibility of the participation of the Republic of Azerbaijan. The conclusion of the Protocol therefore does not entail the exercise of powers under the various sectoral policies pursued by the programmes, which are exercised when establishing the programmes. (3) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Republic of Azerbaijan, of the other part, on a Framework Agreement between the European Union and the Republic of Azerbaijan on the general principles for the participation of the Republic of Azerbaijan in Union programmes (the Protocol) is hereby approved on behalf of the Union (2). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Protocol (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) Consent of 6 July 2016 (not yet published in the Official Journal). (2) The Protocol has been published in OJ L 19, 24.1.2015, p. 4 together with the decision on signature. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.